Determination of the State Liquor Authority revoking petitioner’s restaurant license, unanimously modified, on the law and the facts, to the extent of dismissing charges 2 and 4, and as so modified the determination is otherwise confirmed, without costs and without disbursements. Charges 2 and 4 are time-barred under section 118 of the Alcoholic Beverage Control Law. (Matter of Benjamin v. State Liq. Auth., 13 N Y 2d 227; Matter of Hacker v. State Liq. Auth., 21 A D 2d 755; Matter of Vilabar Cafe v. State Liq. Auth., 25 A D 2d 662; Matter of Ritor Rest. Corp. v. New York State Liq. Auth., 27 A D 2d 710.) The findings on charges 1, 3 and 5 are supported by substantial evidence. We find no reason for disturbing the penalty of revocation. Concur—Steuer, J. P., Tilzer, Rabin, McNally and Staley, Jr., JJ.